Case: 1:17-cv-02704-JG Doc #: 24 Filed: 03/22/21 1 of 7. PageID #: 1779



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                            :
BOBBIE LEE NEW,                             :                CASE NO. 1:17-cv-02704
                                            :
             Petitioner,                    :                ORDER
                                            :                [Resolving Doc. 1]
 vs.                                        :
                                            :
 WARDEN DAVE MARQUIS,                       :
                                            :
             Respondent.                    :
                                            :


 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         Petitioner Bobbie Lee New is currently serving a 15-year-to-life sentence in Ohio for

 the 1976 murder of Dorothy Spencer. 1

         Petitioner filed a 28 U.S.C. § 2254 habeas petition. 2 After briefing, Judge Baughman

 filed a report and recommendation (“R&R”). 3 Petitioner objects to the R&R. 4

         For the following reasons, the Court ADOPTS the report and recommendation and

 OVERRULES Petitioner’s objections. 5 The Court DISMISSES the portions of New’s petition

 that deal with non-cognizable state law issues and DENIES New’s petition to the extent it

 alleges that the decision of the Ohio appeals court was contrary to or an unreasonable

 application of clearly established federal law.




         1
            Doc. 21 at 1, 3, 5.
         2
            Doc. 1. Petitioner filed supplemental record evidence, as well. Doc. 17.
          3
            Doc. 21.
          4
            Doc. 23.
          5
            Judge Baughman recommended: “For the following reasons I will recommend that New’s petition be
 denied in part on the merits because the decision of the Ohio appeals court was not an unreasonable
 application of clearly established federal law and also dismissed in part as non-cognizable because his claims
 involve issues of state law reserved for the state courts.” Doc. 21 at 2.
Case: 1:17-cv-02704-JG Doc #: 24 Filed: 03/22/21 2 of 7. PageID #: 1780

 Case No. 1:17-cv-02704
 Gwin, J.

     I.          Background
           Petitioner New seeks habeas relief because, he argues, his indictment and trial 35

 years after Dorothy Spencer’s murder violated constitutional protections against pre-

 indictment delay.” 6 The State disagrees. 7

           Dorothy Spencer was murdered in 1976. New and Spencer dated, and almost

 immediately New became a suspect in the murder. The Grand Jury did not return an

 indictment for the murder in 1976.           The reinvestigation of Dorothy Spencer’s murder

 reopened when, in 2010, Petitioner’s nephew, who had been a minor in 1976, offered new

 information that implicated Petitioner New. 8

           The Grand Jury indicted New in 2010, but the trial court dismissed the charge, citing

 pre-indictment delay. The Ohio appeals court reversed the dismissal and remanded the

 case. 9

           A jury found New guilty and the trial court sentenced him on March 3, 2015. 10 On

 direct appeal from the murder conviction, the Ohio appeals court upheld New’s conviction

 and sentence. The Ohio Supreme Court declined jurisdiction and dismissed the appeal. 11

           On December 28, 2017, New petitioned for habeas relief on the ground that the pre-

 indictment delay violated his Sixth and Fourteenth Amendment rights. 12




           6
               Id. at 2 (Doc. 1 at 18–19).
           7
           Doc. 6.
           8
           Doc. 21 at 3.
         9
           Id. at 4.
         10
            Id. at 5.
         11
            Id. at 6–7.
         12
            Id. at 7. As discussed in the R&R, the Sixth Amendment is not implicated in questions of pre-
 indictment delay. U.S. v. Marion, 404 U.S. 307, 313 (1971).
                                                   -2-
Case: 1:17-cv-02704-JG Doc #: 24 Filed: 03/22/21 3 of 7. PageID #: 1781

 Case No. 1:17-cv-02704
 Gwin, J.

           Judge Baughman’s R&R recommends denying New’s petition. 13 Judge Baughman

 found that much of New’s claim relied on the Ohio appeals court’s interpretation of state

 law. “A claim for relief based solely on a purported violation of state law is properly

 dismissed by the federal habeas court as non-cognizable.” 14 Further, the R&R explains that

 New had not shown that the Ohio appeals court contradicted or unreasonably applied

 federal law. 15

           Petitioner objects to the R&R. He argues that the Ohio trial court’s determination on

 pre-indictment delay should control because the Ohio appeals court—and the R&R—

 misinterpreted United States Supreme Court precedent. 16 He contends that the Ohio appeals

 court did not properly weigh the prejudice from pre-indictment delay against the State’s

 reason for delay. 17

     II.        Discussion
                a. Legal Standard
           The Federal Magistrates Act requires that a district court conduct a de novo review of

 objected-to portions of a report and recommendation. 18 The district court may “accept,

 reject, or modify, in whole or in part, the findings or recommendations made by the

 magistrate judge.” 19



           13
             Doc. 21 at 2.
           14
             Id. at 10–12.
          15
              Id. at 13 (“[New] further cannot point to any clearly established federal law that holds that
 prosecutorial negligence can alone support a Due Process violation in the context of pre-indictment delay, or
 even that if prosecutorial negligence is not found that substantial prejudice alone can support a Constitutional
 violation.”).
          16
             Doc. 23 at 3.
          17
             Id.
          18
             28 U.S.C. § 636(b)(1).
          19
             Id.
                                                       -3-
Case: 1:17-cv-02704-JG Doc #: 24 Filed: 03/22/21 4 of 7. PageID #: 1782

 Case No. 1:17-cv-02704
 Gwin, J.

            Under the Antiterrorism and Effective Death Penalty Act of 1996, a federal court

 cannot grant a habeas petition for any claim the state court decided on the merits unless the

 state court’s decision

                      (1) resulted in a decision that was contrary to, or involved an
                      unreasonable application of, clearly established federal law, as
                      determined by the Supreme Court of the United States; or (2)
                      resulted in a decision that was based upon an unreasonable
                      determination of the facts in light of the evidence presented in
                      the State court proceeding. 20

                  b. Petitioner’s Objections
            Petitioner makes two objections: First, New argues that the R&R misinterpreted the

 United States Supreme Court’s decisions in U.S. v. Marion and U.S. v. Lovasco. 21 Second,

 New objects that the R&R reached the wrong conclusion because of its faulty Marion and

 Lovasco analysis. 22

            At base, Petitioner’s contention is that the Ohio appeals court gave insufficient

 reasons for reversing the Ohio trial court’s finding of pre-indictment-delay insurmountable

 prejudice. 23 New argues that Magistrate Baughman’s R&R misinterpreted Marion, Lovasco,

 and Luck 24 when it found that the Ohio appeals court did not contradict or unreasonably

 apply federal law. Petitioner says the Ohio trial court’s holding of prejudicial pre-indictment

 delay should control. 25

            As to Petitioner’s first objection, the Court is not convinced by Petitioner New’s



            20
                 28 U.S.C. § 2254(d); Miller v. Francis, 269 F.3d 609, 614 (6th Cir. 2001).
            21
                 Doc. 23 at 7 (discussing U.S. v. Marion, 404 U.S. 307 (1971) and U.S. v. Lovasco, 431 U.S. 783
 (1977)).
            22
               Doc. 23 at 9–10.
            23
               Id.
            24
               State v. Luck, 472 N.E.2d 1097 (Ohio 1984).
            25
               Doc. 23 at 9–10.
                                                         -4-
Case: 1:17-cv-02704-JG Doc #: 24 Filed: 03/22/21 5 of 7. PageID #: 1783

 Case No. 1:17-cv-02704
 Gwin, J.

 argument that the R&R “conflate[d] Lovasco’s alternative paths to establishing a due process

 violation.” 26 In reality, the R&R explained that the Ohio appeals court followed the state law

 principles in Luck, which incorporated United States Supreme Court precedent from Lovasco

 and Marion. 27 The Court agrees with this analysis.

          The question in habeas is whether the last reasoned state court opinion on the

 issue 28—here the Ohio appellate court decision—was inconsistent with Supreme Court

 precedent or unreasonably applied federal law. 29 But in this instance, the issue hinges on

 state law. New cannot use a habeas petition in federal court “as an alternative state appellate

 court to review issues of state law.” 30 Likewise, the Court disagrees with Petitioner that the

 Ohio court of appeals was constitutionally required to accept the trial court’s prejudice

 weighing finding. The appeals court explained why it reversed the trial court’s decision. 31

          The Court agrees with the R&R that the Ohio appellate court relied on state law in




          26
               Id. at 7. Petitioner says:
                      In the end, New I made the same mistake that the R&R made -- it stopped its
                     due process analysis upon finding that the prosecution was not at fault and
                     ignored its duty under Marion and Lovasco to weigh the prejudice against
                     the reasons for delay even when the reasons for delay are not due to
                     prosecutorial malfeasance or even negligence.

                     In light of its refusal to engage in the requisite weighing, this Court should
                     find that the Ninth District Ohio court rendered a decision that was contrary
                     to and an unreasonable application of the clearly established Federal law
                     determined by United States Supreme Court in Marion and Lovasco.
 Id. at 11.
          27
             Doc. 21 at 11.
          28
             Key v. Rapelje, 634 Fed. Appx. 141, 146 (6th Cir. 2015) (”Thus, as long as the last reasoned opinion
 of the state court . . . does not contradict clearly established federal law, habeas relief is inappropriate.”); see
 also Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).
          29
             28 U.S.C. § 2254(d).
          30
             Doc. 21 at 10; see also Harrington v. Richter, 562 U.S. 86, 103 (2011).
          31
             Doc. 21 at 4 (citing Doc. 6 at 4).
                                                          -5-
Case: 1:17-cv-02704-JG Doc #: 24 Filed: 03/22/21 6 of 7. PageID #: 1784

 Case No. 1:17-cv-02704
 Gwin, J.

 Luck and that Luck does not contradict Supreme Court precedent. 32

         As to Petitioner’s second objection, the R&R did not misinterpret Supreme Court

 precedent to arrive at incorrect conclusions. The Ohio appeals court, relying on state law in

 Luck, held that “the trial court erred in finding that the State did not justify the reason for the

 35-year” indictment delay. 33

         Petitioner New seems to argue that federal law required the Ohio court of appeals

 accept the Ohio trial court’s prejudice finding. 34 But the scope of state appellate court review

 is a matter of state law, not federal law. 35

         Petitioner believes the Ohio appeals court and the R&R did not properly weigh the

 pre-indictment prejudice against the State’s reason for delay. 36 Petitioner has not convinced

 the Court that the Ohio appeals court contradicted federal law in how it satisfied the

 prejudice-justification balancing. Petitioner has also not explained why the Ohio trial court’s

 alleged ruling that New faced “unsurmountable prejudice” 37 should control over later state

 courts’ decisions ruling otherwise. As the R&R said, “[t]he essence of New’s argument is that

 the Ohio appeals court was defective in its reasoning and so this Court cannot credit its


         32
            Doc. 21 at 11–13.
         33
            Doc. 6-1 at 151–155; Doc. 21 at 4. Petitioner argues that the Ohio appeals court did not engage in
 proper weighing analysis prescribed by Marion and Lavasco. He says,
         the Ninth District Court of Appeals of Ohio never disturbed the trial court's finding
         that New suffered prejudice and that the prejudice outweighed any reason for delay
         . . . . Instead New I reversed the trial court's dismissal because it found that the trial
         judge was incorrect that the prosecution should have indicted the case sooner.
 Doc. 23 at 10–11.
         34
            Doc. 23 at 10.
         35
            See Allen v. Morris, 845 F.2d 610, 614 (6th Cir. 1988).
         36
            Doc. 23 at 11 (“In the end, New I made the same mistake that the R&R made—it stopped its due
 process analysis upon finding that the prosecution was not at fault and ignored its duty under Marion and
 Lovasco to weigh the prejudice against the reasons for delay even when the reasons for delay are not due to
 prosecutorial malfeasance or even negligence.”).
         37
            Doc. 21 at 7.
                                                     -6-
Case: 1:17-cv-02704-JG Doc #: 24 Filed: 03/22/21 7 of 7. PageID #: 1785

 Case No. 1:17-cv-02704
 Gwin, J.

 finding. Whatever the merit of that position may have as an argument to the Ohio Supreme

 Court, . . . it is unpersuasive here.” 38

    III.          Conclusion
           For the foregoing reasons, the Court ADOPTS the report and recommendation and

 OVERRULES Petitioner’s objections. The Court DISMISSES the portions of New’s petition

 that are non-cognizable issues of state law and DENIES New’s petition to the extent it alleges

 that the decision of the Ohio appeals court was contrary to or an unreasonable application

 of clearly established federal law.




 IT IS SO ORDERED.


Dated: March 22, 2021                               s/     James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




           38
                Id. at 10.
                                              -7-
